       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                      )
                                      )
      Plaintiff,                      )
                                      )       CIVIL ACTION
v.                                    )
                                      )       FILE No. _____________________
A S FOOD & BEVERAGE, INC,             )
                                      )
      Defendant.                      )

                                  COMPLAINT

      COMES NOW, THOMAS H. FUTCH, by and through the undersigned

counsel, and files this, his Complaint against Defendant A S FOOD &

BEVERAGE, INC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                          1
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 2 of 12




of Georgia, Atlanta Division.

                                      PARTIES

      3.     Plaintiff THOMAS H. FUTCH (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Powder

Springs, Georgia (Cobb County).

      4.     Plaintiff is a paraplegic and is disabled as defined by the ADA.

      5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      6.     Plaintiff cannot walk and uses a wheelchair for mobility purposes.

      7.     Defendant     A    S   FOOD         &   BEVERAGE,    INC    (hereinafter

“Defendant”) is a Georgia corporation that transacts business in the state of

Georgia and within this judicial district.

      8.     Defendant may be properly served with process via its registered

agent for service, to wit: Mohd A. Awal, 386 Canterbury Place Drive, Suwanee,

Georgia, 30024.

                           FACTUAL ALLEGATIONS

      9.     On or about January 12, 2021, Plaintiff attempted to be a customer at

“Citgo,” a business located at 2353 Cheshire Bridge Road, Atlanta, Georgia 30324,


                                             2
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 3 of 12




but was unable to do so due to the violations of the ADA and ADAAG as

described herein.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Upon information and good faith belief, Defendant also operates the

business located at 2353 Cheshire Bridge Road, Atlanta, Georgia 30324.

      12.    Plaintiff lives approximately twenty-seven (27) miles from the

Facility and Property, and works part-time approximately one and a half (1.5)

miles from the Facility and Property.

      13.    Plaintiff regularly travels in the near vicinity of the Facility and

Property.

      14.    Plaintiff’s access to the business located at 2353 Cheshire Bridge

Road, Atlanta, Georgia 30324, (Fulton County Property Appraiser’s parcel number

17 0005 LL0026), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the


                                          3
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 4 of 12




physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      15.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      16.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      17.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      18.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      19.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      20.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

                                           4
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 5 of 12




$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      21.    The Facility is a public accommodation and service establishment.

      22.    The Property is a public accommodation and service establishment.

      23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      24.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      25.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      26.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      27.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      28.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,


                                         5
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 6 of 12




and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      29.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      30.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility


                                          6
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 7 of 12




and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      31.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      32.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The accessible parking space on the Property and its adjacent

             access aisle each have a slope in excess of 1:48 (one to forty-

             eight), and are not level, in violation of section 502.4 of the

             2010 ADAAG standards.

      b.     The accessible parking space on the Property and its adjacent

             access aisle each have inadequate dimensions and are not

             properly marked, in violation of sections 502.2 and 502.3 of the


                                           7
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 8 of 12




             2010 ADAAG standards.

      c.     The accessible parking space on the Property and its adjacent

             access aisle each have significant amounts of broken pavement

             and excessive vertical rises within their boundaries, in violation

             of section 502.4 of the 2010 ADAAG standards.

      d.     The floor or ground surface within the required maneuvering

             clearances at the door to the entrance of the Facility has

             improper changes in level, in violation of section 404.2.4.4.

      e.     The credit card slot and/or actuators on the gas pumps are at a

             height exceeding 54” (fifty-four inches) from the ground, in

             violation of section 308.3.1 of the 2010 ADAAG standards.

             Said gas pumps are also situated on top of a raised concrete

             platform and recessed approximately 30” (thirty inches).

      33.    Without limitation, the above-described violations of the ADAAG

rendered the gas pumps servicing the Property entirely inaccessible to Plaintiff.

      34.    The Property has not been adequately maintained in operable working

condition for those features of facilities and equipment that are required to be

readily accessible to and usable by persons with disabilities in violation of section

28 C.F.R. § 36.211.


                                          8
       Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 9 of 12




      35.    Upon information and good faith belief, Defendant fails to adhere to a

policy, practice and procedure to ensure that all facilities on the Property are

readily accessible to and usable by disabled individuals.

      36.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      37.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      38.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      39.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      40.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      41.    Upon information and good faith belief, the removal of the physical


                                         9
      Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 10 of 12




barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      42.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      43.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      44.    Plaintiff’s requested relief serves the public interest.

      45.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.


                                          10
Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 11 of 12




WHEREFORE, Plaintiff prays as follows:

(a)   That the Court find Defendant in violation of the ADA and ADAAG;

(b)   That the Court issue a permanent injunction enjoining Defendant from

      continuing its discriminatory practices;

(c)   That the Court issue an Order requiring Defendant to (i) remove the

      physical barriers to access and (ii) alter the subject Facility and

      Property to make them readily accessible to, and useable by,

      individuals with disabilities to the extent required by the ADA;

(d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

      litigation expenses and costs; and

(e)   That the Court grant such further relief as deemed just and equitable

      in light of the circumstances.

                                Dated: January 19, 2021.

                                Respectfully submitted,

                                /s/Craig J. Ehrlich
                                Craig J. Ehrlich
                                Georgia Bar No. 242240
                                The Law Office of Craig J. Ehrlich, LLC
                                1123 Zonolite Road, N.E., Suite 7-B
                                Atlanta, Georgia 30306
                                Tel: (800) 238-3857
                                Fax: (855) 415-2480
                                craig@ehrlichlawoffice.com


                                  11
      Case 1:21-cv-00293-MHC Document 1-3 Filed 01/19/21 Page 12 of 12




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      12
